Citation Nr: 1445370	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction of the assigned disability rating for lung cancer from 100 percent to 0 percent, effective December 1, 2010, was proper.  

2.  Entitlement to a compensable disability rating for residuals of lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to July 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Milwaukee, Wisconsin.  

The sole issue certified by the RO for appellate review concerned the propriety of the reduction of the assigned disability rating for lung cancer (also claimed as pulmonary insufficiency) from 100 percent to 0 percent, effective December 1, 2010.  However, the Veteran's statements, including those within his March 2012 VA Form 9 substantive appeal, indicate that he also sought a compensable disability rating for residuals of his service-connected lung cancer.  Accordingly, the Board has characterized the appeal as also involving an increased rating claim, as noted on the title page.  

In August 2013, the Veteran submitted additional private medical evidence.  Specifically, this evidence consisted of a record of a computed tomography (CT) scan taken in August 2013; he also submitted a waiver of AOJ review.  The Board has, therefore, considered this evidence in adjudicating the Veteran's appeal.  

The issue(s) of entitlement to a compensable disability rating for residuals of lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In June 2010, the RO notified the Veteran of a rating decision proposing to reduce the assigned disability rating for his service-connected lung cancer from 100 percent to 0 percent.  

2.  A September 2010 rating decision reduced the 100 percent disability rating assigned for service-connected lung cancer to 0 percent, effective December 1, 2010.

3.  At the time of the reduction, a 100 percent rating for the Veteran's lung cancer disability had been in effect less than five years, since September 10, 2009.  

4.  Following radiotherapy treatment in August 2009, including at the time of the reduction, there has been no evidence of malignant neoplasms, local recurrence, or metastasis.  


CONCLUSION OF LAW

The reduction of the assigned disability rating for lung cancer from 100 percent to 0 percent, effective December 1, 2010, was proper; the criteria for restoration of a 100 percent disability rating for lung cancer have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code (DC) 6819 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The regulations governing reductions of disability ratings contain their own notification and due process requirements  38 C.F.R. § 3.105(e), (i) (2013).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  

The Veteran's appeal arises from the September 2010 RO decision to reduce the Veteran's assigned disability rating for lung cancer from 100 percent to 0 percent.  The RO sent to the Veteran a letter dated in June 2010 accompanied by the rating decision proposing the reduction, which notified the Veteran of the proposed action, the basis for that action, and that he could submit evidence to show that a reduction in award was not warranted.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any important point in his claim.  In September 2010, the RO notified the Veteran by a letter that the proposed reduction had been effectuated effective from December 1, 2010.  This letter included a copy of the September 2010 ratting decision effectuating the proposed reduction.  This rating decision set forth all material facts and reasons for reducing the rating assigned for the Veteran's disability from 100 percent to 0 percent.  In the letter, dated September 2010, the RO also informed the Veteran that he could submit evidence to show that the rating should not be reduced.  

Following the Veteran's October 2010 NOD, the RO issued to the Veteran an SOC in February 2012 and a subsequent supplement statement of the case (SSOC) in March 2013, which outlined all the evidence considered, the relevant laws and regulation, and the reasons and bases for the decision.  

These actions by the RO essentially complied with the duties to notify, as well as the timing requirements for effectuating the reduction, as specified in 38 C.F.R. § 3.105.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran was provided with a VA examination in April 2010, and a VA addendum opinion was obtained in June 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed further herein, the examination report and resulting opinions include all relevant findings needed to evaluate the Veteran's appeal.  The examiner considered pertinent evidence of record, including the Veteran's medical history, and conducted a thorough clinical examination.  Most importantly, the examination report and opinions set forth detailed findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the April 2010 VA examination report and the June 2010 VA addendum opinion are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Rating Reduction - Lung Cancer

The Veteran disputes the reduction in the assigned disability rating for his lung cancer from 100 percent to 0 percent, effective December 1, 2010.  As noted above, a reduction in rating for lung cancer after cessation of treatment is subject to the provisions of § 3.105(e).  See 38 C.F.R. § 4.97, DC 6819, Note (2013).  As discussed in detail above, the RO complied with its notice requirements under 38 U.S.C.A. § 3.105.  

The Veteran's lung cancer disability is rated under DC 6819 (malignant neoplasms of any specified part of the respiratory system).  See 38 C.F.R. § 4.97, DC 6819.  Under DC 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  Id.  

Diagnostic Code 6844 provides that post-surgical residuals will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:  a 100 percent disability rating for findings that show Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, DC 6844.  

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  Id.  

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. A 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.  Id.  

Finally, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted.  Id.  

Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2013).  

Pulmonary function tests (PFTs) are required to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2013); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the Veteran's 100 percent disability rating for lung cancer was in effect for less than five years at the time of reduction, from September 10, 2009 to December 1, 2010.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, regarding disability ratings in effect for less than five years, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  If the rating was continued in order to see if improvement was in fact shown, however, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemyer, 2 Vet. App. 277.  

The Veteran was diagnosed with early-stage non-small cell lung cancer in the right upper lobe in June 2009.  His lung cancer was discovered incidental to his treatment for nonservice-connected chronic obstructive pulmonary disease (COPD), when transbronchial biopsies completed in June 2009 contained malignant findings suggestive of non-small cell lung carcinoma.  The Veteran was not considered a surgical candidate due to his prior significant COPD with limited respiratory capacity; therefore, in August 2009, he received treatment for his lung cancer in the form of stereotactic radiosurgery (SRS).  

Upon follow-up in January 2010, a CT scan showed the right upper lobe nodule was decreased in size, as was a linear nodule in the left upper lobe, with no new lung nodules seen.  In February 2010, the Veteran reported to the emergency room with complaints of dyspnea, or shortness of breath.  This was determined to be an exacerbation of his COPD secondary to bronchitis.  A CT scan in February 2010 showed the lung nodules were unchanged upon comparison to January 2010 CT scan results.  A March 2010 CT scan also showed stable nodular densities.  

In April 2010, the Veteran was afforded a VA respiratory examination.  He reported a medical history including COPD prior to his lung cancer, and a history of long-term tobacco use with tobacco cessation ten years prior.  He also reported oxygen use nightly for the past five years and for the month prior upon exertion, in addition to the use of inhalational bronchodilator therapy.  The examiner reviewed the Veteran's medical history, including CT scans from January 2010 and February 2010 which showed improvement in the Veteran's lung cancer.  PFTs conducted by the examiner resulted in the following post-bronchodilator findings:  FEV-1 of 28 percent; FVC of 77 percent; FEV-1/FVC of 38 percent; and DLCO of 49 percent.  The examiner diagnosed non-small cell lung cancer of the right upper lobe in remission at the time of examination with no new nodules or adenopathy shown.  

In May 2010, the RO requested an addendum opinion from the previous VA examiner in order to clarify whether the Veteran had active lung cancer and to render an opinion as to which of the Veteran's symptoms are related to his service-connected lung cancer versus his nonservice-connected COPD.  Later that same month, the VA examiner provided an addendum opinion that the Veteran's lung capacity was not affected by his treatment for lung cancer, accomplished without surgical intervention.  He further reported that the Veteran's radiation therapy was successful, with no radiation pneumonitis changes found.  He stated that the Veteran's main symptoms of dyspnea and cough, which predated his lung cancer diagnosis, were directly related to his severe COPD.  Finally, he stated that there is no evidence to support any current symptoms attributable to lung cancer.  

Following the April 2010 VA examination and the subsequent May 2010 VA addendum opinion, private medical treatment records also noted that the Veteran's lung cancer was doing well.  A July 2010 letter from a treating oncologist notes that the Veteran has been followed since diagnosis and treatment of his lung cancer with no evidence of metastatic disease progression.  However, he also noted that a July 2010 CT scan revealed a new nodular lesion in the right lower lung, but that the significance was not yet clear, and the Veteran would require ongoing evaluation to rule out recurrent or metastatic carcinoma.  

An October 2010 letter from his private oncologist reported that the Veteran had demonstrated regression of his primary lesion.  He also noted the presence of a second lesion of the left lung which was concerning for the potential of a second site of malignancy.  He stated that given the Veteran's underlying severe COPD and risks associated with attempting a biopsy given his lung disease, he would follow a watch and wait approach, with a subsequent PET scan to be conducted in three to four months to assess any metabolic activity.  An October 2010 CT scan found presumed post radiotherapy changes involving a right lower lobe nodule, some scarring of the right upper lobe, and a stable nodule of the left mid-upper lung zone which was nonspecific, and malignancy at that location could not be excluded.  

A July 2011 CT scan documented stable nodular areas in the left upper lobe and superior segment of the right lower lobe with presumed post radiation change.  An August 2011 CT scan found that the right lower lobe had decreased in size but noted increased scarring and bronchiectasis in the right upper lobe.  Adenopathy could not be excluded upon evaluation, and a follow up CT or PET scan was recommended to further evaluate the Veteran's condition.  

A January 2012 CT scan showed improvement in the left upper lobe, which no longer exhibits any suspicious characteristics.  There was bronchiectasis in the right upper lobe, similarly to that which was present before.  The right lower lobe was noted to be stable, with findings otherwise compatible with COPD.  Findings overall were noted to be stable to improved, with no characteristics suggesting the necessity for biopsy.  

Finally, an August 2013 CT scan, submitted by the Veteran along with a waiver of AOJ consideration following certification of his appeal to the Board, documented stable pulmonary nodules, with no new nodules identified.  

VA treatment records confirm that the Veteran received ongoing private treatment regarding his lung cancer and document ongoing pulmonary complaints, but do not contain any findings of local recurrent or metastasis.  Social Security Administration (SSA) disability records document that the Veteran was found to be disabled as of September 2002 due to COPD and chronic pulmonary insufficiency; however, such records are not relevant as the Veteran is not service-connected for these conditions which occurred years prior to his lung cancer diagnosis in June 2009.  

Potentially applicable diagnostic codes provide for ratings from 10 to 100 percent based on symptoms including shortness of breath, use of oxygen tank or inhalational therapy, and PFT results may support ratings from 10 to 100 percent.  See 38 C.F.R. § 4.97.  Nevertheless, in May 2010, following an examination the previous month, a VA examiner opined that the Veteran's respiratory complaints were directly related to his severe COPD and that there was no evidence to support any current symptoms attributable to lung cancer.  To the extent that PFTs from the April 2010 VA examination resulted in findings which would otherwise warrant a compensable disability rating for residuals of lung cancer, the Board finds that such results were specifically attributed to nonservice-connected conditions and as such, do not warrant a compensable disability rating based upon residuals of lung cancer.  The VA examiner's opinion is highly probative, as it is supported by rationale and reflects consideration of all pertinent evidence with application of medical expertise to the facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

Moreover, there is no contrasting medical opinion.  While the July 2010 letter from the Veteran's private oncologist documented a new nodule in the right lower lung, the physician also stated that there was no evidence of metastatic disease progression and that the Veteran would require ongoing evaluation to rule out recurrent or metastatic carcinoma regarding the new nodule.  A subsequent October 2010 letter from the private oncologist also noted the potential of a second site of malignancy; however, he did not make an affirmative finding that malignancy was present in either letter.  As such, the Board considers the private oncologist's findings regarding ruling out the potential for new malignancy to be speculative, and therefore, of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, subsequent medical treatment records documented stable pulmonary nodules, with findings attributable to the Veteran's nonservice-connected COPD.  Thus, the medical evidence of record does not document any local recurrent or metastasis of the Veteran's lung cancer.  

Further, there is no indication that the Veteran has medical expertise; thus he is not competent to provide an opinion as to the cause of his respiratory symptoms after his treatment for lung cancer.  Rather, this question requires medical training or expertise due to the complex nature of the Veteran's multiple lung disorders, including his prior history of COPD and tobacco use.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements attributing his pulmonary symptoms to ongoing lung cancer are of limited probative value.  

Accordingly, the most probative evidence shows that the Veteran's lung cancer was asymptomatic at the time of the rating reduction action, as well as since that time.  Therefore, the reduction in rating from 100 percent to 0 percent was proper.  See 38 C.F.R. § 4.97, DC 6819, Note; Brown, 5 Vet. App. at 420-21.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The reduction of the assigned disability rating for lung cancer from 100 percent to 0 percent, effective December 1, 2010, was proper.  


REMAND

Further development is required regarding the Veteran's claim of entitlement to compensable disability rating for residuals of lung cancer.  VA treatment records and current findings, including a current VA examination, must be obtained upon remand.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath, 1 Vet. App. at 592.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2013).  

Review of the record reveals that the Veteran was last afforded a VA examination regarding his lung cancer disability in April 2010.  Moreover, in his March 2012 VA Form 9 substantive appeal, the Veteran indicated that he continued to receive periodic checkups regarding his history of lung cancer and requested a 20-30 percent disability rating.  In light of the more than four years that have elapsed since the last VA examination regarding the Veteran's lung cancer disability, the Board concludes a new VA examination is necessary to determine the current severity of the Veteran's service-connected lung cancer, including any residuals.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record also shows that the Veteran has received ongoing private and VA treatment related to his lung cancer disability.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain current copies of the Veteran's private and VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all additional private treatment records regarding his service-connected lung cancer disability, to include any residuals thereof.  Additionally, obtain and associate with the claims file all VA treatment records from November 2012 to the present.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159.  

2.  Thereafter, schedule the Veteran for a VA examination in order to determine ascertain the nature and severity of any residuals associated with his service-connected lung cancer.  The entire claims file (including the paper claims file and any electronic records) must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary must be performed, to include pulmonary function tests (PFTs), and a complete rationale must be provided for any opinion expressed.  

The examiner should specify what residual disability is the result of treatment for lung cancer.  The examiner is advised that the Veteran is not service-connected for COPD.  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If any claim sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable period of time to respond.  Then return the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


